Memorandum. The order of the Appellate Division should be affirmed.
The alleged libelous communication was from one banking institution to another relative to the banking affairs of a customer of both institutions as to which each had a direct *826and substantial interest. As such it was subject to a qualified privilege. In neither pleadings nor supporting papers do plaintiffs allege evidentiary facts which, by themselves or in consequence of inferences fairly to be drawn from them, raise any triable issue of fact as to malice on the part of defendant bank.
Similarly with respect to the intentional tort alleged in the fourth cause of action, plaintiff raises no triable issue of fact as to intent on the part of defendant to injure plaintiffs. Nor is there any allegation in pleadings or supporting papers of special damages.
In these circumstances defendant’s motion for summary judgment was properly granted as to the first, second,, and fourth causes of action. We do not reach the other defenses advanced by defendant.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.